Citation Nr: 0109185	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant perfected a timely appeal to a March 
1998 rating decision.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1971.  He died in February 1993, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which found that the appellant 
had not perfected a timely appeal to a March 1998 rating 
decision which denied her claim of entitlement to service 
connection for the cause of the veteran's death as due to 
tobacco use.  The RO held that the claim was not well 
grounded.

For the reasons stated below, the underlying claim of service 
connection for the case of the veteran's death is referred to 
the RO for a determination as to whether it warrants 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  The appellant was informed of the adverse rating decision 
by correspondence dated March 20, 1998.

2.  The appellant's Notice of Disagreement was received by 
the RO on June 15, 1998.

3.  A Statement of the Case was issued to the appellant on 
August 10, 1999.  However, the appellant has asserted that 
she did not actually receive this document until August 31, 
1999.

4.  On December 9, 1999, the RO received a Substantive Appeal 
from the appellant, which was dated October 14, 1999.


CONCLUSION OF LAW

The appellant did not timely file a Substantive Appeal to the 
rating decision of March 1998.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  By a March 1998 rating decision, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death based on tobacco use in 
service.  The RO found that the claim was not well grounded.

The appellant was informed of the denial of her claim by 
correspondence dated March 20, 1998.  She subsequently 
submitted a Notice of Disagreement to this decision, which 
was received by the RO on June 15, 1998.

A Statement of the Case was issued to the appellant on August 
10, 1999.  The correspondence attached to this Statement of 
the Case informed the appellant that if she decided to 
continue her appeal, she would need to file a formal appeal.  
She was also informed that if she decided to file a formal 
appeal, then she could do that by completing and filing an 
enclosed VA Form 9, Appeal to the Board.  Moreover, she was 
advised to read the instructions that came with the VA Form 9 
very carefully, as they told her what she needed to do, and 
how much time she would have to do it, if she wanted to 
continue her appeal.  It was also noted that the enclosed 
instructions told her about how to get assistance, about her 
hearing rights, and about a number of other important things.  
The appellant was instructed to contact the RO if she had any 
questions, or if she did not receive a copy of the VA Form 9 
with this mailing.

Thereafter, the appellant's VA Form 9 was received by the RO 
on December 9, 1999.  It is noted that this Form was dated 
October 14, 1999.  Additionally, the appellant submitted a 
private medical opinion in conjunction with her VA Form 9.  
This medical opinion was also dated October 14, 1999.

By correspondence dated in January 2000, the RO informed the 
appellant that her Substantive Appeal could not be accepted 
because it was not timely filed.  The RO stated, among other 
things, that the appellant was provided with a Statement of 
the Case and a VA Form 9 on August 10, 1999, and that 
instructions with the VA Form 9 advised the appellant that 
the appeal should be filed within 60 days from the date the 
Statement of the Case was mailed. 

The appellant appealed the timeliness of appeal issue to the 
Board.  On both her February 2000 Notice of Disagreement and 
her March 2000 Substantive Appeal, the appellant asserted 
that she did not actually receive the Statement of the Case 
until August 31, 1999, and that this was the reason for the 
delay.  She also asserted that she did not think she should 
have to suffer the consequences of having her claim denied 
because of the delay of the Post Office or the mailing 
system.  In support of her contentions, the appellant 
submitted, among other things, an envelope with the RO's 
return address.  This envelope has two postmarks.  A postmark 
of August 10, 1999, is stamped on the front, while a postmark 
of August 31, 1999, is stamped on the back of the envelope.


Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See also 38 C.F.R. § 20.200.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.


Analysis.  In the instant case, the Board finds that the 
appellant did not perfect a timely appeal to the adverse 
rating decision of March 1998.

The appellant was informed of the adverse rating decision by 
correspondence dated March 20, 1998.  Her Notice of 
Disagreement was received on June 8, 1998, and a Statement of 
the Case was issued on August 10, 1999.  Thus, under the law, 
the appellant had until October 10, 1999, in which to submit 
a Substantive Appeal in order to perfect her claim.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  As noted above, the 
RO did not receive the appellant's Substantive Appeal until 
December 9, 1999, after the appeal period had expired.

The Board acknowledges that no postmark is on file regarding 
when the appellant's Substantive Appeal was actually mailed.  
Consequently, the provisions of 38 C.F.R. § 20.305, are for 
application in the instant case.  The Board notes that 
December 9, 1999, was a Thursday, and that five days prior to 
this date, excluding Saturday and Sunday, was Tuesday, 
December 2, 1999.  This date is still after the appeal period 
had expired.

The appellant has asserted that she did not actually receive 
the Statement of the Case until August 31, 1999.  Even 
assuming that this is true, the Board finds it would make no 
difference in the instant case.  Initially, the Board notes 
that actual receipt cures any defect in notification.  See 
Shepard v. West, 11 Vet. App. 518 (1998).  Moreover, using 
August 31, 1999, as the date of notification, the appellant 
would have been required to submit a Substantive Appeal no 
later than October 31, 1999.  For the reasons stated above, 
the Board has determined that the appellant's Substantive 
Appeal cannot be found to have been mailed any earlier than 
December 2, 1999.  In short, the appellant's Substantive 
Appeal was not received by the RO until after her appeal 
period had expired, even if the actual date of notification 
was August 31, 1999.

The Board notes that the attached correspondence to the 
August 1999 Statement of the Case did not specifically state 
that the appellant had 60 days from the date of the 
correspondence in which to perfect her appeal.  However, this 
correspondence did state that it was necessary that she file 
a timely Substantive Appeal, and that instructions were 
enclosed which informed her how much time she would have in 
which to do it.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Ashley v. Derwinski, 2 Vet. App 62, 64-65 
(1992) (citing to United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992).  In the instant case, there is no evidence, 
nor has the appellant alleged that the RO did not send her 
proper instructions as to how long she had in which to file 
her Substantive Appeal.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the VCAA.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Nevertheless, for the reasons stated below, the 
Board finds that VA's duties under the VCAA have been 
fulfilled even though the RO did not have the benefit of the 
explicit provisions of the VCAA.

In both the January 2000 correspondence and the March 2000 
Statement of the Case pertaining to the timeliness of appeal 
issue, the RO notified the appellant of the reasons why it 
was determined that she did not perfect a timely appeal to 
the March 1998 rating decision.  Specifically, the fact that 
she did not submit a timely Substantive Appeal after the 
Statement of the Case was issued in August 1999.  This is 
essentially the same rationale for the Board's decision 
herein.  It is also noted that the March 2000 Statement of 
the Case included a summary of the applicable statutory and 
regulatory provisions pertinent to the instant case.  
Further, the appellant has not indicated the existence of any 
evidence that is not on file which would support a finding 
that a Substantive Appeal was timely filed.  Moreover, the 
Board notes the issue of timeliness of appeal is a question 
of law; the appellant either fulfilled the requirements or 
she did not.  The Court has held that when the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) .  Since the appellant did not fulfill the 
legal requirements to perfect a timely appeal, the benefit of 
the doubt doctrine is not for application in the instant 
case.  Also, as the law and not the facts is dispositive in 
this case, there does not appear to be any reasonable 
possibility that any additional assistance would aid in 
substantiating the appellant's claim.  See § 3 of the VCAA, 
to be codified at 38 U.S.C.A. § 5103A(a)(2).

For the reasons stated above, the Board has determined that 
the appellant timeliness of appeal claim must be denied as a 
matter of law.  The Board has also determined that the duty 
to assist and the duty to notify provisions of the VCAA have 
been fulfilled regarding the issue on appeal.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  

The Board notes, however, that the VCAA may require 
readjudication of the underlying claim of service connection 
for the cause of the veteran's death.  As noted above, the RO 
denied this claim as not well grounded.  Section 7(b) of the 
VCAA provides that cases denied as not well grounded which 
became final after July 14, 1999, may be readjudicated upon 
the request of the claimant or the Secretary's own motion.  
Although the initial rating decision was issued in March 
1998, the appellant did file a timely Notice of Disagreement, 
and a Statement of the Case was issued in August 1999.  Thus, 
it could be argued that this claim was not final until after 
July 14, 1999, by virtue of the fact that the Statement of 
the Case was issued after that date.  General Counsel for VA 
held in a precedential opinion that the agency of original 
jurisdiction (i.e., the RO) should first readjudicate a claim 
under section 7(b) of the VCAA.  VAOPGCPREC 3-2001.  The 
precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.  Accordingly, 
the proper course of action is to refer this matter to the RO 
to make the initial determination as to whether this issue 
warrants readjudication under the VCAA.


ORDER

Inasmuch as a timely appeal was not perfected for the rating 
decision of March 1998, the benefit sought on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

